DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub 20190300422) in view of either one of Ohara (US Pub 20120264585) or Gross (US Pub 20180127303).
Regarding claims 1, 5-8, 10-12 and 13: Guo teaches a glass article comprising first and second opposing surfaces defining a thickness wherein the glass article is formed from a composition such as the one below (see Figures for glass structure and composition in the Examples CF) and the glass is ion exchangeable for strengthening (see abstract, 0096-0106).

    PNG
    media_image1.png
    319
    270
    media_image1.png
    Greyscale

	The composition shown above meets all the compositional requirements claimed except for the SnO2 being greater than 0.05mol%, the Li2O being equal to or greater than 13mol%, the Li2O/R2O ratio or the Na2O being greater than 0 to less than or equal to 0.223mol% as required by claim 1. 
However, initially regarding the SnO2 and Li2O content, it is first noted that the 0.05% SnO2 in the above composition is so close to Applicants’ “greater than 0.05” that a prima facie case of obviousness for the claimed SnO2 range exist. (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Additionally, as Guo clearly discloses in their disclosure that glasses of their invention can be made to have Li2O of greater than or equal to 13% to 18% for better control of ion exchange and reducing softening point (see 0066) and SnO2 can be added from 0.1-0.2% for fining (see 0077),  it would have been obvious to modify Guo’s composition to include Li2O at greater than or equal to 13% to 18% and SnO2 from 0.1-0.2% as desired for ion exchange, reduced softening and fining with a reasonable expectation of success. 
	Further, regarding the Li2O/R2O ratio, Guo teaches amounts of Li2O, Na2O and K2O (see 0066, 0067-0068) which would allow for ratios overlapping that claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to choose values within Guo’s workable ranges (MPEP 2144.05).
	Alternatively, in addition to Guo teaching Li2O, Na2O and K2O contents that would allow for ratios as claimed, it is noted that Guo’s glass is a chemically tempered glass.
	As Ohara and Gross, who each similarly teach chemically tempered glasses, disclose ratios of Li2O/R2O overlapping that claimed being desirable in such glasses to increase strength (see 0063 and 0120 in Ohara), increase CT, improve compressive stress profiles, improve mechanical performance and damage resistance (see 0220 in Gross), it would have been obvious to one having ordinary skill to particularly choose ratios of Li2O/R2O as taught by Ohara or Gross to obtained increased strength, increased CT, improved compressive stress profiles, improved mechanical performance and damage resistance. As asserted above, overlapping ranges has been held by the courts to provide for a prima facie case of obviousness (MPEP 2144.05).
	Finally, regarding the Na2O content, while Guo’s composition shown above fails to fall within the range claimed and Guo’s broadest teaching only suggests a range of 0.5-8mol% Na2O (see abstract, 0091), upon close review of Guo, Guo does not appear to place any lower limits on their Na2O content. Instead, Guo only recites that Na2O can be added to aid in ion exchangeability and improve formability but that too much can make CTE too low. As such, Guo only generally teaches that “in embodiments, the glass composition generally comprises” 0.5-8mol% (see 0067). From this teaching, one having ordinary skill would reaonably conclude Guo’s range to merely be a preferred range and that while it is important not to have too much, there is nothing teaching away from lesser known and useable amounts.
	As Ohara and Gross, who each similarly teach chemically tempered glasses, Na2O being added in an amount overlapping that claimed (see 0-8mol% in abstract and 0091 in Ohara and 0-6mol% in 0212 in Gross) being useful and desirable in such glasses for ion exchangeability and improving formability, it would have been obvious to one having ordinary skill to particularly choose Na2O ranges as taught by Ohara or Gross for aiding in ion exchangeability and improving formability As asserted above, overlapping ranges has been held by the courts to provide for a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 2: Guo’s glass can be strengthened by ion exchange and have a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface (see 0096-0106).
Guo does teach that glasses according to their invention can have a max CT of greater than 150MPa (0101) but they do not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed. However, it is first noted that Guo’s glass has a composition the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 3 and 4: Guo’s glasses will have a fracture toughness within the claimed range (see 0062, Examples) and a young’s modulus within the range claimed (see 0087 Examples).
Regarding claim 14: As discussed above, Guo’s glass is strengthened by ion exchange but Guo does not explicitly disclose their glass having a stored strain energy as claimed. However, it is first noted that Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 15 and 16: As discussed above, Guo’s glass is strengthened by ion exchange and has a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface. As also discussed above, although Guo may not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed, given the similarities between Guo’s glass and process with that of Applicants’, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
	Guo does not does not explicitly disclose their glass having a critical strain energy release rate as claimed nor an arithmetic product of such a strain with the maximum CT as claimed, however, similar to discussions above, Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties, as well as arithmetic products of such properties, to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 17 and 18: As discussed above, Guo’s glass is strengthened by ion exchange and has a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface. As also discussed above, Guo’s glass will have a fracture toughness as claimed.
 Further, although Guo may not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed nor an arithmetic product of such a CT with the fracture toughness as claimed, however, similar to discussions above, Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass by strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties, as well as arithmetic products of such properties, to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 19: As discussed above, Guo’s glass is strengthened by ion exchange and has a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface. As also discussed above, although Guo may not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed, given the similarities between Guo’s glass and process with that of Applicants’, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
	Guo does not does not explicitly discuss the glass comprising a strengthening ion having a diffusivity into the glass at 430oC as claimed nor an arithmetic product of the diffusivity with the CT, however, similar to discussions above, Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using strengthening ion exchange salts, temperatures and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final results and properties, as well as arithmetic products of such results and properties, to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub 20190300422) and Ohara (US Pub 20120264585) or Gross (US Pub 20180127303) as applied to claim 1 above, in view of either one of Gross (US Pub 20130122313) or Kiczenski (US Pub 20150051061)
	As discussed above, Guo teaches the invention of claim 1. Although Guo fails to teach the presence of Ta2O5 in the amount claimed, Guo does not exclude this.
	As Gross and Kiczenski, who each similarly teach glasses, disclose that 0-3mol% Ta2O5 can be added as desired for altering properties (see 0053 in Gross ‘313 and 0024 in Kiczenski), it would have been obvious to one having ordinary skill to include 0-3mol% Ta2O5 as desired for altered properties. This range overlaps that claimed providing for a prima facie case of obviousness (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but are moot in view of new grounds of rejection. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784